Citation Nr: 1727907	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  15-46 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals, loss of right eye.  

2.  Entitlement to service connection for residuals, loss of right eye. 

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a back disability. 

5.  Entitlement to service connection for high blood pressure, to include as secondary to the Veteran's service-connected diabetes mellitus type II. 

6.  Entitlement to service connection for colon condition, to include pre-cancerous polyps, as secondary to exposure to herbicides.  

7.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, first through fifth MTP joints of the left foot.  

8.  Entitlement to a disability rating in excess of 10 percent prior to March 7, 2014 and in excess of 20 percent thereafter for diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from February 1959 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a right eye disability and entitlement to service connection for high blood pressure are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  A July 2010 rating decision denied a claim of service connection for residuals loss of right eye, which was confirmed in a December 2010 rating decision; the Veteran did not file a timely notice of disagreement regarding that decision, and no new and material evidence was submitted to VA within the applicable appeal period.

2.  Evidence that relates to an unestablished fact necessary to substantiate the claim and that raises a reasonable possibility of substantiating the claim of service connection for a right eye disability has been received since the December 2010 rating decision, and as such, the claim for entitlement to service connection for a right eye disability is reopened.

3.  The Veteran does not have a currently diagnosed left leg or left knee disability.  

4.  The Veteran does not have an additional currently diagnosed back disability beyond his service-connected neck and shoulder disabilities.  

5.  It is presumed that the Veteran was exposed to herbicides, such as Agent Orange, during service in the Republic of Vietnam.

6.  The Veteran does not currently have, nor has he had at any point during the course of the appeal, a diagnosis of colon cancer, pre-cancerous polyps, or cancerous polyps.  

7.  The Veteran's degenerative joint disease, first through fifth MTP joints of the left foot, manifested with mild pain and without any moderately severe symptomology.  

8.  Prior to March 7, 2014, the Veteran's diabetes mellitus required restricted diet, but did not require oral hypoglycemic agent or insulin.

9.  From March 7, 2014 forward, the Veteran's diabetes mellitus required restricted diet and an oral hypoglycemic agent, but did not require regulation of activities.


CONCLUSIONS OF LAW

1.  The July 2010 and December 2010 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).

2.  New and material evidence has been received since the December 2010 denial of the claim of entitlement to service connection for a right eye disability to reopen the claim.  38 U.S.C.A. §§ 1110, 1131, 5103, 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016).

3.  The criteria for service connection for left knee have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

5.  The criteria for service connection for a colon disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

6.  The criteria for a disability rating in excess of 10 percent for degenerative joint disease, first through fifth MTP joints of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010 and 5284 (2016).

7.  The criteria for a disability rating in excess of 10 percent prior to March 7, 2014 and in excess of 20 percent thereafter for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.120, Diagnostic Code 7913 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence - Right Eye 

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise        a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a).  The threshold to reopen a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a July 2010 rating decision, the RO denied service connection for residuals of the loss of the right eye.  The issue was confirmed and continued in a December 2010 rating decision.  The Veteran did not file a notice of disagreement regarding those rating decisions.  Therefore, the December 2010 decision became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  The Veteran also did not submit any information or evidence within one year of the October 1985 rating decision to render the decision non-final for VA purposes.  See 38 C.F.R. § 3.156(b) (2016); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether the statements constitute notices of disagreement, but whether they include the submission of new and material evidence under 38 C.F.R. § 3.156(b).).

Evidence received since the rating decisions in July 2010 and December 2010, includes lay evidence and internet evidence asserting that the Veteran's disability may be due to a traumatic injury to the eye, including traumatic brain injury from a blast that occurred right above the Veteran's head.  The record also includes a diagnosis of traumatic blindness of the right eye.  The evidence was not of record at the time of the prior denials and is material to the claims.  Therefore, such evidence is new and material and the claim for service connection for a right eye disability is reopened.

Service Connection - Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).    

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) competent evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection - Left Knee

The Veteran contends that he has a left knee disability that is causally related to active service.  The Veteran described his disability as leg pain.  

The Veteran was afforded a VA examination in October 2015.  The examiner reviewed the Veteran's claims file and VA medical treatment records and then performed an in-person examination.  The examiner noted that the Veteran did not have a current diagnosis associated with any claimed condition of the lower leg.  The Veteran claimed a left lower leg injury from shrapnel incurred in combat in 1966.  The examiner noted no record of the injury in the service treatment records.  The Veteran had a left knee injury, but did not remember a specific event.  Left knee range of motion was normal with no evidence of pain with weight bearing, no objective evidence of localized tenderness or pain on palpation, and no objective evidence of crepitus.  The Veteran's muscle strength testing was normal.  Joint stability testing showed no subluxation or instability.  The Veteran did not have any patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or meniscal conditions.  The examiner noted a scar of the left lower thigh that was previously granted service connection and is not on appeal.  He noted that the knee examination was unremarkable.  

In an October 2015 addendum, the examiner noted that he had reviewed the conflicting medical evidence and opined that evidence of arthritis on post-service exams is not confirmed by imaging or examination.  Therefore, it was mere speculation in response to a subjective complaint.  The examiner noted no evidence in the record of a traumatic injury to correspond to the symptoms or diagnosis of arthritis.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a left knee or left leg disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran asserts that he has a left leg disability, the medical evidence of record does not show any diagnosed disability of the left leg.  

As the Veteran does not have a current disability, service connection may not be granted.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Back Disability

The Veteran contends that he has a back disability that is causally related to active service.  The Board notes that the Veteran is service-connected with osteoarthritis and degenerative disc disease of the cervical spine, radiculopathy of the upper extremities, and osteoarthritis of the left shoulder with rotator cuff tear, which are not on appeal and are not addressed in the decision below.  

The Veteran was afforded a VA examination in October 2015.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted that the Veteran did not now, nor did he ever, have a diagnosed thoracolumbar spine disability.  The Veteran claimed a back condition from the blast of a mortar explosion in February 1966.  He had left shoulder blade pain when he fell on it, but no fracture.  He reported pain while pushing a mower, digging, or lifting.  The examiner noted that the Veteran's range of motion was all normal with no evidence of pain on weight bearing or objective evidence of localized tenderness or pain on palpation.  He had no guarding, normal muscle strength testing, a normal reflex examination, and a normal sensory examination.  The examiner diagnosed a normal back examination with no tenderness over the left scapula.  

In an October 2015 addendum, the examiner noted that he had reviewed the conflicting medical evidence and opined that evidence of arthritis on post-service exams is not confirmed by imaging or examination.  Therefore, it was mere speculation in response to a subjective complaint.  The examiner noted no evidence in the record of a traumatic injury to correspond to the symptoms or a diagnosis of arthritis.

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a back disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran asserts that he has an additional back disability, the medical evidence of record does not show any diagnosed disability of the thoracolumbar spine.  

As the Veteran does not have a current disability, service connection may not be granted.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for an additional back disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection - Colon Disability

The Veteran contends that he has colon disability to include cancerous polyps that may have resulted from Agent Orange exposure during his Vietnam service.  Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to toxic herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Colon cancer is not included among the list.  See 38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Id.  Accordingly, the presumption of service connection due to herbicide exposure is not warranted for any colon cancer or polyps.  

Although the Veteran's cancerous polyps are not presumed to be related to herbicide exposure, the Board must still consider whether the evidence indicates that the Veteran's disability is causally related to service.

The Board notes that the Veteran was diagnosed with an adenocarcinoma when he underwent a colonoscopy with hyphercation of a polyp in the 1980s.  The VA examiner in October 2015 noted that the Veteran had no recurrences of the cancer after seven colonoscopies and had no current gastrointestinal complaints.  The examiner noted no residual conditions or complications due to the neoplasm or its treatment.  He found it less likely than not that the Veteran had a diagnosable current condition regarding his gastrointestinal tract that is secondary to his military service.  

The Court has indicated that in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet.App. 223 (1992).  There is also no evidence of a gastrointestinal disability at any point during the claim or appeal period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Board acknowledges that the Veteran had an adenocarcinoma of the colon in the 1980s, many years after separation from service and many years prior to the Veteran's claim; however, the Veteran had no residuals from that neoplasm or its treatment and did not have a diagnosed colon disability during the course of the current claim.

As the Veteran does not have a current disability, service connection may not be granted.  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a colon disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Increased Rating - Left Foot

The Veteran's degenerative joint disease (DJD) of the first through fifth MTP joints of the left foot are currently rated under Diagnostic Codes 5010 and 5284.  

Diagnostic Code 5010 addresses arthritis due to trauma.  Under that regulation, traumatic arthritis should be rated under Diagnostic Code 5003 for degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent disability rating and arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups warrants a 10 percent disability rating.   The regulation notes that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.

Under Diagnostic Code 5284, severe foot injuries warrant a 30 percent disability rating, moderately severe foot injuries warrant a 20 percent disability rating, and moderate foot injuries warrant a 10 percent disability rating.  38 C.F.R. § 4.71a.  

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran was afforded a VA examination in July 2013.  The examiner diagnosed hallux valgus, crush type injury, and degenerative joint disease.  The Veteran reported foot pain and use of orthotics.  The examiner noted mild pain with palpation over the mid tarsal area of the left foot.  The Veteran had no edema or other deformity noted.  Imaging studies showed degenerative or traumatic arthritis of the left foot with degenerative changes in the first through fifth metatarsophalangeal joints with calcaneal spurs.  The Veteran's foot condition did not impact his ability to work.  The examiner noted degenerative arthritis of the fist through fifth metatarsophalangeal joints that would be consistent with his injury in service.  The examiner specifically noted that the Veteran's hallux valgus was not a result of the in-service injury.  

The Veteran's treatment records did not show any significant additional treatment for his left foot.  

To receive a higher disability rating, the evidence must show a moderately severe foot disability.  In this case, the most probative evidence indicates that the Veteran has only mild pain and mild disability of the left foot.  The VA examination and the treatment records do not indicate a moderately severe foot injury.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for left foot DJD of the first through fifth MTP joints, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.




Increased Rating - Diabetes Mellitus 

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of Diagnostic Code 7913 for diabetes mellitus.  38 C.F.R. § 4.120.  Under this regulatory provision:

Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities(avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated warrants a 100 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated warrants a 60 percent disability rating;

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent disability rating;

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent disability rating;

Diabetes mellitus manageable by restricted diet only warrants a 10 percent disability rating.  38 C.F.R. § 4.120, Diagnostic Code 7913.

Prior to March 7, 2014, the Veteran's diabetes mellitus was rated at 10 percent.  To receive a higher disability rating, the evidence must show diabetes requiring insulin or oral hypoglycemic agent and restricted diet.  

The Veteran was afforded a VA examination in July 2013.  The examiner noted that the Veteran was diagnosed with diabetes mellitus type II managed by restricted diet, weight reduction, and exercise.  The examiner specifically noted that the Veteran did not require regulation of activities as part of the medical management of his diabetes mellitus.  The Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The Veteran had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization in the prior 12 months.  He had experienced no progressive unintentional weight loss or loss of strength.  The examiner noted that the Veteran's diabetes did not impact his ability to work.  

The Veteran's treatment records do not indicate use of hypoglycemic agents or insulin prior to March 7, 2014.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent prior to March 7, 2014.

From March 7, 2014 forward, the Veteran's diabetes mellitus was rated at 20 percent.  To receive a higher disability rating, the evidence must show regulation of activities in addition to the hypoglycemic agent and restricted diet.  

The Veteran's treatment records show treatment of diabetes mellitus with metformin, an oral hypoglycemic agent.  The Veteran's treatment records do not show any required regulation of activities to manage his diabetes mellitus.  Accordingly, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 20 percent from March 7, 2014 forward.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim for a disability rating in excess of 10 percent for left foot DJD of the first through fifth MTP joints, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in December 2012 and October 2014.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

New and material evidence having been received, the claim for service connection for residuals, loss of right eye, is reopened.  

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a back disability is denied. 

Entitlement to service connection for colon condition, to include pre-cancerous polyps, as secondary to exposure to herbicides is denied.  

Entitlement to a disability rating in excess of 10 percent for degenerative joint disease, first through fifth MTP joints of the left foot is denied.  

Entitlement to a disability rating in excess of 10 percent prior to March 7, 2014 and in excess of 20 percent thereafter for diabetes mellitus type II is denied.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made regarding entitlement to service connection for high blood pressure.  The Veteran was afforded a VA examination in April 2010.  Although the examiner addressed the issue of causation, he did not address the issue of aggravation due to the Veteran's diabetes.  The Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current high blood pressure is aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013) (in which the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability).

The Board notes that the Veteran has asserted an additional possible cause for his right eye disability, specifically traumatic brain injury.  Additionally, the Board notes that the Veteran was afforded a VA examination in October 2015 and again in November 2015.  The examiners determined that the Veteran's diabetes did not cause the Veteran's eye disability; however, the examiner did not provide an opinion regarding aggravation.  As noted above, the Board is without discretion and, to ensure that a decision of the Board could survive judicial scrutiny, must obtain another medical opinion to address whether the Veteran's current right eye diagnoses are aggravated (chronically worsened) by the Veteran's service-connected diabetes mellitus.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the April 2010 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's April 2010 VA examination and opinion.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed high blood pressure is causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's diabetes mellitus.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

2.  Return the claims file to the October 2015 examiner for further comment.  If the examiner is not available, provide the claims file to an appropriate VA examiner for a nexus opinion.    

The examiner should review the claims file, specifically the Veteran's October 2015 and November 2015 VA examinations and opinions.  The examiner should then answer the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran's diagnosed right eye disabilities are causally related to or aggravated (permanently worsened beyond the natural course of the disability) by the Veteran's diabetes mellitus or causally related to any traumatic brain injury or explosion over his head during service.  

If an additional examination is required for the examiner to sufficiently address the above questions, then a new examination should be afforded.  

A complete rationale must be provided for all opinions offered.  If an opinion cannot be offered without resorting to mere speculation, the examiner should explain in full why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


